 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4   FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Valeska Padilla
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     VALESKA PADILLA,                         )   No. 2:19-cv-05322-ADS
12                                            )
13           Plaintiff,                       )   ORDER AWARDING EQUAL
                                              )   ACCESS TO JUSTICE ACT
14                  v.                        )   ATTORNEY FEES AND COSTS
15                                            )
     ANDREW SAUL,                             )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of TWO THOUSAND FIFTY-SIX DOLLARS and
23
     SEVENTY-FIVE CENTS ($2,056.75), and costs under 28 U.S.C. § 1920 in the
24
     amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by 28 U.S.C.
25
     §§ 2412(d), 1920, subject to the terms of the above-referenced Stipulation.
26         Dated: 11/6/19
27                            __________________________________________
                                         /s/ Autumn D. Spaeth
                              THE HONORABLE AUTUMN D. SPAETH
28                            UNITED STATES MAGISTRATE JUDGE


                                              1
